Exhibit 10.15

 

REACHLOCAL, INC.

 

Separation Agreement

 

And

 

General Release

 

John Mazur (referred to as “Executive”), and ReachLocal, Inc. and ReachLocal
Europe B.V., each on behalf of itself and its respective successors,
subsidiaries, affiliates, and related companies (referred to collectively as the
“Company”), enter into this Separation Agreement and General Release (this
“Agreement”) effective as of this 6th day of December, 2013 (the “Effective
Date”).

 

Executive and the Company agree that as of the Effective Date, the terms and
conditions of Executive’s employment with and service to the Company will be as
set forth below:

 

1.     Employment Period. From the date of this Agreement through January 14,
2014, Executive will continue his employment with the Company in his current
position and at his current rate of pay. From January 15, 2014 through February
28, 2014, Executive shall serve as Senior Adviser, at his current rate of pay,
whose primary responsibility shall be to work with Craig Harris (“Harris”) and
the President to ensure a smooth transition of his responsibilities to Harris.
Executive will be allowed reasonable time (when needed) to attend interviews for
a new position and be available by phone vs. in the office for part of the month
of February, provided that such time out of the office shall not exceed two
weeks, in the aggregate. Executive’s employment with the Company will
automatically and without further action terminate on February 28, 2014 (the
“Termination Date”), and that certain offer letter between Executive and the
Company, dated January 14, 2008 (the “Original Offer Letter”), as amended, and
that certain secondment letter between Executive and the Company, dated January
1, 2012, and the Addendum thereto dated January 2012 (together, the “Employment
Letters”) shall each terminate and shall be of no further force and effect, and
neither the Company nor Executive shall have any further obligations thereto,
except to the extent otherwise expressly provided herein. Effective as of the
Termination Date, Executive shall resign from all positions with the Company and
its subsidiaries and affiliates, including as an employee, officer and/or
director. Executive will ensure that he will notify the Dutch tax authorities
and immigration authorities about his return to the United States and shall
deregister himself with the city hall in Amsterdam.

 

2.     Consideration. Subject to and conditioned upon Executive’s execution and
non-revocation of this Agreement in accordance with the terms hereof, continued
compliance with the terms and conditions of this Agreement and the
Confidentiality Agreement (as defined below) and timely execution and
non-revocation, within thirty (30) days following the Termination Date, of a
release of claims against the Company in the form attached hereto as Exhibit A
(the “Release”):

 

a.     Severance. During the three-month period following the Termination Date
(the “Severance Period”), the Company shall pay Executive an aggregate amount
equal to the dollar equivalent of $135,739, which will be payable in
substantially equal installments over the Severance Period in accordance with
the Company’s standard U.S. payroll practices as in effect from time to time,
with the first payment being made on the first US payroll date following the
date on which the Release has become effective and is no longer revocable. For
the avoidance of doubt, no Incentive Compensation or other amount shall be
payable during the Severance Period other than what is expressly identified in
this agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

 

b.     Continued Healthcare Coverage. So long as Executive timely elects health
benefits continuation pursuant to Section 4980B of the Code and the regulations
thereunder (“COBRA”), Executive shall be entitled to receive payment by the
Company of Executive’s applicable premiums for such continuation coverage under
COBRA (payable as and when such payments become due) during the period
commencing on the Termination Date and ending on the earliest to occur of (i)
the three-month anniversary of the Termination Date, (ii) the expiration of
Executive’s eligibility for benefits under COBRA, and (iii) the date on which
Executive and his or her covered dependents, if any, become eligible for health
insurance coverage through another source.

 

3.     Treatment of Equity Awards.

 

a.     The stock options granted Executive on February 17, 2012, June 25, 2012,
November 5, 2012, and February 14, 2013 (the “Equity Awards”), shall continue to
vest in accordance with their terms until the Termination Date. You will have 90
days from the Termination Date to exercise any options vested by the Termination
Date.

 

b.     Executive acknowledges and agrees that the termination of service
contemplated herein shall not constitute a Qualifying Termination pursuant to
the Restricted Stock Award Grant Notice and Restricted Stock Award Agreement
governing the performance-vesting restricted stock unit award granted February
14, 2013 (the “Performance-Vesting RSUs”), and therefore, if the Stock Price
Target has not been achieved as of the Termination Date, all of the
Performance-Vesting RSUs shall be forfeited and cancelled.

 

4.     Relocation and Ex-Pat Benefits. In accordance with the Employment
Letters, the Company will pay relocation expenses to include all reasonable
moving expenses (collectively “Relocation Expenses”) including packing,
shipping, insurance, business class or economy airfare, temporary housing in
Europe, in an amount not to exceed £20,000. The Relocation Expenses will be paid
in the ordinary course in compliance with the Company’s standard procedures for
expense reimbursement. In addition, the tax preparation amount (US $15,000) set
forth in Section 5.c of the Original Offer Letter shall be paid on the
Termination Date. Executive is responsible to ensure all Dutch tax filings have
been duly completed in a timely manner covering the period of his secondment
until February 28, 2014.

 

5.     Section 409A. It is intended that all of the benefits and payments
payable under this Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Internal Revenue Code of
1986, as amended (with state laws of similar effect, “Section 409A”), provided
under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9),
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions. For purposes of Section 409A (including,
without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), Executive’s right to receive any installment payments
under this Agreement shall be treated as a right to receive a series of separate
payments and, accordingly, each installment payment shall at all times be
considered a separate and distinct payment.

 

6.     No Other Compensation Owed. Executive acknowledges and agrees that except
for the payments provided above and accrued but unpaid amounts as of the
Termination Date, no other compensation, payments, wages, salary, bonuses,
commissions, benefits, severance, equity, or remuneration of any kind whatsoever
are owing to Executive as a result of his employment with or termination of
employment from the Company, or under the Employment Letters.

 

 
 

--------------------------------------------------------------------------------

 

 

 

7.     Release of Claims. In exchange for the promises contained in this
Agreement and to the extent permitted by law, Executive hereby waives, releases
and forever discharges, and agrees to not in any manner institute, prosecute or
pursue, any and all complaints, claims, charges, liabilities, claims for relief,
demands, suits, actions or causes of action, whether in law or in equity, know
or unknown (collectively, “Claims”), which Executive asserts or could assert, at
common law, under any express or implied contract, arising in tort or under any
statute, rule, regulation, order or law, whether under Dutch law, UK law or
United States federal, state, or local law, or on any grounds whatsoever,
including without limitation, claims under the Employment, Confidential
Information, and Invention Assignment Agreement, dated January 14, 2008 (the
“Confidentiality Agreement”), Title VII of the Civil Rights Act of 1964, Age
Discrimination in Employment Act, as amended, the Americans with Disabilities
Act, the Family and Medical Leave Act of 1993, and the Executive Retirement
Income Security Act of 1974, against the Company and any of its or their current
or former, owners, officials, directors, officers, shareholders, affiliates,
agents, representatives, employees, attorneys, subsidiaries, parents, divisions,
branches, units, successors, predecessors, and assigns (collectively referred to
as “Released Parties”) with respect to any event, matter, claim, damage or
injury arising out of or relating to Executive’s employment relationship with
the Company, the termination of such employment relationship, or the
Confidentiality Agreement arising up to the date and time of signing of this
Agreement by Executive.

 

Notwithstanding the foregoing, the release does not terminate Executive’s rights
(a) set forth in this Agreement, (b) with respect to the Equity Awards or the
Performance-Vesting RSUs, (c) Executive’s rights to be indemnified by the
Company or any of its subsidiaries under any agreement with the Company or any
of its subsidiaries, the Company’s certificate of incorporation or bylaws, or
under applicable law, or (d) resulting from any breaches of this Agreement.

 

This Agreement also does not extend to those rights which as a matter of law
cannot be waived, including, but not limited to, unwaivable rights. If any claim
is not subject to release, to the extent permitted by law, Executive waives any
right or ability to be a class or collective action representative or to
otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which the Company or
any other releasee identified in this Agreement is a party.

 

8.     Outstanding Claims. Executive represents that Executive has not filed or
otherwise pursued any charges, complaints or claims of any nature which are in
any way pending against the Company or any of the Released Parties with any
local, state or federal government agency or court with respect to any matter
covered by this Agreement, and, to the extent permitted by law, will not do so
in the future. Executive further represents that he is not aware of any such
claims against the Company, including any claims under the Fair Labor Standards
Act or the Family and Medical Leave Act. If any government agency or court
assumes jurisdiction of any charge, complaint, cause of action or claim covered
by this Agreement against the Company or any of the Released Parties, on behalf
of or related to Executive, Executive will withdraw from and/or dismiss the
matter with prejudice, as to any claims Executive might have. Executive agrees
not to participate or cooperate in such matter(s) except as required by law.
Notwithstanding the foregoing or any other provision of this Agreement, this
Agreement is not intended to interfere with Executive’s exercise of any
protected, nonwaivable right, including Executive’s right to file a charge with
the Equal Employment Opportunity Commission or other government agency.  By
entering into this Agreement, however, Executive acknowledges that the
consideration set forth herein is in full satisfaction of any amounts to which
Executive might be entitled and Executive is forever discharging the Company and
the other Released Parties from any liability to Executive for any acts or
omissions occurring on or before the date of Executive’s signing of this
Agreement.

 

9.     Acknowledgement of Confidentiality Obligations and Restrictive Covenants.
Executive acknowledges that Executive (a) previously executed the
Confidentiality Agreement, which shall survive the termination of Executive’s
employment with the Company, and (b) is bound by the commitments and obligations
set forth in the Confidentiality Agreement. In addition, Executive acknowledges
that he remains subject to the Non-Compete and Non-Solicitation Obligations set
forth in the Original Offer Letter for 12 months following the Termination Date.

 

 
 

--------------------------------------------------------------------------------

 

 

 

10.     Return of Property. Executive affirms that on or prior to the
Termination Date, Executive will return all of the Company’s property,
documents, and/or any confidential or proprietary information in Executive’s
possession or control, including, without limitation, all computers, telephones,
pagers memoranda, books, papers, letters, formulae, computer data, disks,
manuals, price information, order forms, employee lists, potential employee
lists, client lists, customer pricing, contract terms, supplier lists, and other
data (and all copies thereof or therefrom) in any way relating to the Company’s
business and affairs.

 

11.     Non-Disparagement Covenant. Executive will not disparage or denigrate
the Company, its officers, directors and employees, or its products and services
of the Company. In particular, Executive agrees that Executive will not provide
information, issue statements, or take any action, directly or indirectly, that
would cause the Company, its business strategies and operations, and any of the
Company’s officers, directors, employees, shareholders, or affiliates, any
embarrassment or humiliation or otherwise cause or contribute to the Company
being held in disrepute.

 

12.      Remedies. In recognition of the fact that irreparable injury will
result to the Company in the event of a breach by Executive of Paragraphs 9, 10
or 11 of this Agreement that monetary damages for such breach would not be
readily calculable, and that the Company would not have an adequate remedy at
law, Executive acknowledges, consents and agrees that in the event of such
breach, or the threat thereof, the Company shall be entitled, in addition to any
other legal remedies and damages available, to specific performance thereof and
to temporary and permanent injunctive relief (without the necessity of posting a
bond) to restrain the violation or threatened violation of such obligations by
Executive. Should Executive ever breach any provision or obligation under this
Agreement, Executive explicitly agrees to pay all damages (including, but not
limited to, litigation and/or defense costs, expenses, and reasonable attorneys’
fees) incurred by the Company as a result of the breach. Nothing in this
Paragraph shall, or is intended to, limit or restrict any other rights or
remedies the Company may have by virtue of this Agreement or otherwise.

 

13.     No Admission of Liability. By entering into this Agreement, the Company
and all Released Parties do not admit any liability whatsoever to Executive or
to any other person arising out of any claims heretofore or hereafter asserted
by Executive.

 

14.     Agreement to Cooperate With the Company. Executive agrees to assist the
Company in any formal or informal legal matters in which Executive is named as a
party or has knowledge relevant to the matter. Executive acknowledges and agrees
that such assistance may include, but will not be limited to, providing
background information regarding any matter on which Executive previously
worked, aiding in the drafting of declarations, executing declarations or
similar documents, testifying or otherwise appearing at investigation
interviews, depositions, arbitrations or court hearings and preparing for the
above-described or similar activities. Executive understands that Executive will
receive no additional pay for Executive’s assistance beyond that provided in
this Agreement, provided, however, the Executive will be reimbursed for any
out-of-pocket expenses incurred in connection with the provision of such
assistance, so long as such expenses have been approved, in writing, by the
Company in advance.

 

15.     Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

 
 

--------------------------------------------------------------------------------

 

 

 

16.     Severability. In the event any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. If, moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity, duration, or subject, it shall be
construed by limiting and reducing it to the extent necessary to be valid and
enforceable under the applicable law as it shall then appear while giving
effect, to the greatest degree possible, to the original intent of such
provision.

 

17.     Executive Acknowledgements. Executive hereby affirms and acknowledges
that Executive has read the foregoing Agreement, has had sufficient time and
opportunity to review or discuss it with the counsel of Executive’s choice, and
fully understands and appreciates the meaning of each of its terms, and that it
is a voluntary, full and final compromise, release and settlement of all claims,
known or unknown, with respect to the claims identified and referred to herein.

 

18.     Entire Agreement. This Agreement, together with the Confidentiality
Agreement, constitutes the complete understanding between Executive and the
Company and supersedes any and all prior agreements (including the Offer Letter,
to the extent the terms thereof are inconsistent with this Agreement), promises,
representations, or inducements, no matter its or their form, concerning its
subject matter. No promises or agreements made subsequent to the execution of
this Agreement by Executive and the Company shall be binding unless reduced to
writing and signed by authorized representatives of Executive and the Company.

 

19.     Choice of Law/Venue. This Agreement shall be governed by Virginia law.
If a dispute arises under this Agreement Executive and the Company both
irrevocably consent to the exclusive jurisdiction and venue of the state and
federal courts located within Fairfax County, Virginia for resolution of any
disputes arising hereunder. The prevailing party in any court proceeding shall
be entitled to recover its reasonable attorneys’ fees, expenses and costs.

 

 

PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. EXECUTIVE SHOULD CONSULT AN ATTORNEY OF HIS CHOICE ABOUT THIS
AGREEMENT BEFORE HE SIGNS THE AGREEMENT. THIS AGREEMENT CONTAINS A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS, INCLUDING THOSE UNDER FEDERAL, STATE AND LOCAL
LAWS PROHIBITING DISCRIMINATION IN EMPLOYMENT, TO THE EXTENT PERMITTED BY LAW.

 

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, EXECUTIVE
IS HEREBY ADVISED AS FOLLOWS:

 

(A)     EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT;

 

(B)     EXECUTIVE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT BEFORE
SIGNING IT; AND

 

(C)     EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING THIS AGREEMENT TO REVOKE THIS
AGREEMENT, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD. IF EXECUTIVE WISHES TO REVOKE THIS AGREEMENT, EXECUTIVE MUST
DELIVER NOTICE OF EXECUTIVE’S REVOCATION IN WRITING, NO LATER THAN 5:00 P.M. ON
THE 7TH DAY FOLLOWING EXECUTIVE’S EXECUTION OF THIS AGREEMENT TO REACHLOCAL,
INC., 21700 OXNARD STREET, SUITE 1600, WOODLAND HILLS, CA 91367, ATTN: ADAM
WERGELES, AWERGELES@REACHLOCAL.COM. EXECUTIVE UNDERSTANDS THAT IF HE REVOKES
THIS AGREEMENT, IT WILL BE NULL AND VOID IN ITS ENTIRETY (OTHER THAN SECTION 1),
AND HE WILL NOT BE ENTITLED TO ANY PAYMENTS OR BENEFITS PROVIDED IN SECTION 3 OF
THIS AGREEMENT.

 

 
 

--------------------------------------------------------------------------------

 

 

 

EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR
MIGHT HAVE AGAINST RELEASEES.

  

 

 

 

 

Dated: December 9, 2013 

By:

/s/ John Mazur

 

 

 

John Mazur

 

 

 

 

 

  

 

Dated: December 9, 2013

ReachLocal, Inc.

 

 

 

 

 

 

By:

/s/ Ross G. Landsbaum

 

 

 

Ross G. Landsbaum

 

 

 

Chief Financial Officer

 

 

             

Dated: December 9, 2013

ReachLocal Europe B.V.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ruud Schuitemaker

 

 

 

Ruud Schuitemaker

 

 

 

Finance Director Europe

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

Form of General Release

 

 

John Mazur (referred to as “Executive”) hereby agrees as follows as of this
[___] day of [_________], 2014:

 

1.     Release. In consideration for the amounts payable to John Mazur,
(“Executive”) pursuant to the terms of that certain Separation Agreement and
General Release (the “Agreement”) dated ___________, 2013 between Executive and
ReachLocal Europr, BV and ReachLocal, Inc. (collectively the “Company”), and to
the extent permitted by law, Executive hereby waives, releases and forever
discharges, and agrees that Executive will not in any manner institute,
prosecute or pursue, any and all complaints, claims, charges, liabilities,
claims for relief, demands, suits, actions or causes of action, whether in law
or in equity, know or unknown (collectively, “Claims”), which Executive asserts
or could assert, at common law, under any express or implied contract, arising
in tort or under any statute, rule, regulation, order or law, whether federal,
state, or local, or on any grounds whatsoever, including without limitation,
claims under the Employment, Confidential Information, and Invention Assignment
Agreement (the “Confidentiality Agreement”), Title VII of the Civil Rights Act
of 1964, Age Discrimination in Employment Act, as amended, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, and the Executive
Retirement Income Security Act of 1974, against the Company and any of its or
their current or former, owners, officials, directors, officers, shareholders,
affiliates, agents, representatives, employees, attorneys, subsidiaries,
parents, divisions, branches, units, successors, predecessors, and assigns
(collectively referred to as “Released Parties”) with respect to any event,
matter, claim, damage or injury arising out of or relating to Executive’s
employment relationship with the Company, the termination of such employment
relationship, or the Confidentiality Agreement arising up to the date and time
of signing of this Agreement by Executive.

 

Notwithstanding the foregoing, the release does not terminate Executive’s rights
(a) set forth in the Agreement, (b) with respect to the Equity Awards or
Performance-Vesting RSUS as set forth in the Agreement, or (c) Executive’s
rights to be indemnified by the Company or any of its subsidiaries under any
agreement with the Company or any of its subsidiaries, the Company’s certificate
of incorporation or bylaws, or under applicable law.

 

This Release also does not extend to those rights which as a matter of law
cannot be waived, including, but not limited to, unwaivable rights. If any claim
is not subject to release, to the extent permitted by law, Executive waives any
right or ability to be a class or collective action representative or to
otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which the Company or
any other releasee identified in this Release is a party.

 

2.     Outstanding Claims. Executive represents that Executive has not filed or
otherwise pursued any charges, complaints or claims of any nature which are in
any way pending against the Company or any of the Released Parties with any
local, state or federal government agency or court with respect to any matter
covered by this Release, and, to the extent permitted by law, will not do so in
the future. Executive further represents that he is not aware of any such claims
against the Company, including any claims under the Fair Labor Standards Act or
the Family and Medical Leave Act. If any government agency or court assumes
jurisdiction of any charge, complaint, cause of action or claim covered by this
Release against the Company or any of the Released Parties, on behalf of or
related to Executive, Executive will withdraw from and/or dismiss the matter
with prejudice, as to any claims Executive might have. Executive agrees not to
participate or cooperate in such matter(s) except as required by law.
Notwithstanding the foregoing or any other provision of this Release, this
Release is not intended to interfere with Executive’s exercise of any protected,
nonwaivable right, including Executive’s right to file a charge with the Equal
Employment Opportunity Commission or other government agency.  By entering into
this Release, however, Executive acknowledges that the consideration set forth
herein is in full satisfaction of any amounts to which Executive might be
entitled and Executive is forever discharging the Company and the other Released
Parties from any liability to Executive for any acts or omissions occurring on
or before the date of Executive’s signing of this Release.

 

 
 

--------------------------------------------------------------------------------

 

 

 

3.     Executive Acknowledgements. Executive hereby affirms and acknowledges
that Executive has read the Release and the Agreement, has had sufficient time
and opportunity to review or discuss it with the counsel of Executive’s choice,
and fully understands and appreciates the meaning of each of their terms, and
that it is a voluntary, full and final compromise, release and settlement of all
claims, known or unknown, with respect to the claims identified and referred to
herein.

 

4.     Choice of Law/Venue. This Release shall be governed by Virginia law. If a
dispute arises under this ReleaseExecutive and the Company both irrevocably
consent to the exclusive jurisdiction and venue of the state and federal courts
located within Fairfax County, Viriginia for resolution of any matter not
subject to the foregoing Arbitration The prevailing party in any arbitration or
court proceeding shall be entitled to recover its reasonable attorneys’ fees,
expenses and costs.

 

PLEASE READ THIS RELEASE CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE SIGNING
IT. EXECUTIVE SHOULD CONSULT AN ATTORNEY OF HIS CHOICE ABOUT THIS RELEASE BEFORE
HE SIGNS THE RELEASE. THIS RELEASE CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS, INCLUDING THOSE UNDER FEDERAL, STATE AND LOCAL LAWS PROHIBITING
DISCRIMINATION IN EMPLOYMENT, TO THE EXTENT PERMITTED BY LAW.

 

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, EXECUTIVE
IS HEREBY ADVISED AS FOLLOWS:

 

(A)     EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;

 

(B)     EXECUTIVE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE
SIGNING IT; AND

 

(C)     EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS
RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD. IF EXECUTIVE WISHES TO REVOKE THIS RELEASE, EXECUTIVE MUST
DELIVER NOTICE OF EXECUTIVE’S REVOCATION IN WRITING, NO LATER THAN 5:00 P.M. ON
THE 7TH DAY FOLLOWING EXECUTIVE’S EXECUTION OF THIS RELEASE TO REACHLOCAL, INC.,
21700 OXNARD STREET, SUITE 1600, WOODLAND HILLS, CA 91367, ATTN: ADAM WERGELES,
AWERGELES@REACHLOCAL.COM. EXECUTIVE UNDERSTANDS THAT IF HE REVOKES THIS RELEASE,
IT WILL BE NULL AND VOID IN ITS ENTIRETY, AND HE WILL NOT BE ENTITLED TO ANY
PAYMENTS OR BENEFITS PROVIDED IN SECTION 3 OF THE AGREEMENT.

 

EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT
HAVE AGAINST RELEASEES.

 

 
 

--------------------------------------------------------------------------------

 

 

  

 

 

 

 

 

 

 

 

 

 

 

Dated: _________________ 

By:

/s/ 

 

 

 

John Mazur

 

 

 

 

 

 

 